Citation Nr: 1044997	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  07-13 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for degenerative arthritis of 
the right hip (right hip disorder), to include as secondary to 
bilateral knee disorders.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin








INTRODUCTION

The Veteran served on active duty from March 1975 to February 
1985.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 decision by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida, Regional Office (RO).


FINDING OF FACT

A right hip disorder was not present until many years after 
service, and there is no competent evidence that any such 
disorder is related military service or to a service connected 
disorder.  


CONCLUSION OF LAW

A right hip disorder was not incurred in or aggravated by active 
service, nor may it be so presumed to have been incurred in or 
aggravated by service, nor is it proximately due to or aggravated 
by service connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notification 
obligation in this case was accomplished by way of a July 2006 
letter to the Veteran, which complied with applicable notice 
regulation and was provided prior to any adjudication of the 
Veteran's claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA also provided assistance to the Veteran as required under 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the 
facts and circumstances in this case.  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to fairly 
decide this appeal, and have not argued that any error or 
deficiency in the accomplishment of the duty to notify and duty 
to assist has prejudiced him in the adjudication of his appeal.  
Therefore, the Board finds that duty to notify and duty to assist 
have been satisfied and will proceed to the merits of the 
Veteran's appeal.

Service Connection Contention and Regulations

The Veteran presently seeks service connection for a right hip 
disorder, to include as secondary to bilateral knee disorders.  
Specifically, the Veteran maintains that his service connected 
knee disorders caused a "severe awkward gait," which resulted 
in his current right hip disorder.  Notice of Disagreement (NOD), 
November 16, 2006.  This forms the basis of the Veteran's present 
service connection claim.  

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by service.  Service 
connection also may be granted for disability caused by an 
already service connected disability, or aggravated by such 
disability.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310; 
see also Jones v. West, 12 Vet. App. 383, 385 (1999).  

At the outset, the Board notes that the competent medical 
evidence of record confirms the Veteran's current diagnosis with 
a right hip disorder.  See "Diagnoses," VA Examination Report, 
August 30, 2006.  As such, the determinative issue in the present 
matter centers on whether there is a relationship between any 
current right hip disorder and the Veteran's military service or 
any service connected disorder, to include bilateral knee 
disorders.  Accordingly, the Board's analysis to follow will 
center on this.  

Background

In the present circumstance, the Veteran's service treatment 
records are extensive and very detailed, reflecting complaints 
and treatments related to his left knee, right shoulder, right 
ankle, lower-back and chest.  See Radiological Reports, September 
24, 1984, November 21, 1979, July 24, 1978, April 20, 1976 and 
October 17, 1970.  The Veteran's service treatment records also 
document his in-service diagnosis with right knee traumatic 
arthritis, as well as the surgery and treatments related to this 
condition.  See, e.g., In-Patient Treatment Record, February 21, 
1985; Operation Report and Narrative Summary, November 26, 1979; 
Treatment Record, November 14, 1978.  Additionally, the Veteran's 
service treatment records reflect his in-service treatment for, 
and complaints of, left hip/thigh symptoms.  See Record of Acute 
Medical Care, October 10, 1984; Treatment Record, March 7, 1984.  
Based on multiple in-service injuries, the Veteran was medically 
separated from service; however, no right hip disorder or similar 
condition was noted in the numerous examination reports 
associated with this proceeding and, in a very detailed 
description of his in-service conditions, the Veteran did not 
report any right hip condition or disorder.  See Report of 
Medical History-Medical Board, December 3, 1984; Medical Board, 
December 12, 1984.

In April 1985, the Veteran was provided a VA examination in 
connection with an unrelated claim.  At this time, the Veteran 
only reported left hip/thigh numbness and the VA examiner 
diagnosed left femoral nerve parethesia; however, no right hip 
disorder or condition was diagnosed.  Also, in connection with 
this unrelated claim, the Veteran submitted a May 1985 statement 
and physical examination report from private physician, S. 
Clifford, M.D., which documented the Veteran's account of in-
service injuries and the private physician's associated 
diagnoses, but neither reflected the presence of a right hip 
disorder or similar condition.  

The Veteran was provided an August 2006 VA examination related to 
his present claim, which documents his first post-service right 
hip diagnosis.  During the examination interview, the Veteran 
recounted his in-service bilateral knee injuries and indicated 
his right hip symptoms had their onset in approximately February 
2006.  In providing his account of symptomatology, the Veteran 
also stated he had not sustained any right hip injury or 
underwent any right hip surgery.  After performing an appropriate 
examination, the VA examiner diagnosed the Veteran with right hip 
early/minor arthritis.  Based on these present medical findings, 
post-service medical records and the Veteran's account of 
symptomatology, the VA examiner opined that the right hip 
disorder was not related military service or a service connected 
disorder.  To the contrary, the examiner opined that the right 
hip disorder was more likely due to the aging process.  

Many post-service treatment records have been associated with 
claims folder.  Significantly, these records document the 
Veteran's treatment for bilateral knee conditions and other 
medical disorder, but there are no records of any right hip 
diagnosis and/or treatment.  Moreover, these records contain no 
suggestion or opinion that any such disorder may be related to 
military service or a service connected condition.  

Analysis

In any service connection claim, medical records and examinations 
are highly probative in evaluating whether service connection is 
warranted.  Although there is evidence of a current right hip 
disorder, the Board finds that the record is negative of any 
evidence to support any finding that a right hip disorder is 
related to military service or to a service connected disorder.  
As previously noted, the Veteran's service treatment records are 
extensive and detailed, but are void of any evidence of any right 
hip injury, treatment, complaint(s) or diagnosis.  What is more, 
the Veteran's December 1984 Medical Board examination provides 
great detail related to in-service injuries and disorders, but no 
right hip diagnosis or disorder is noted.  See Medical Board, 
December 12, 1984.  Indeed, the only medical opinion addressing 
the etiology of the Veteran's right hip disorder relates the 
condition to the aging process.  See "Diagnoses-Opinion," VA 
Examination Report, August 30, 2006.  Stated differently, the VA 
examiner, considering the Veteran's account of symptomatology and 
relevant service-and-post-service medical evidence, opined that 
the right hip disorder was not likely related to military service 
or a service connected disorder.  Id.  All in all, the only 
medical opinion, addressing the likely cause(s) of the Veteran's 
right hip disorder, weighs against the claim.  

Without question, the Board has considered the Veteran's opinion 
that his right hip disorder is related to his military service 
and/or his service connected bilateral knee disorders.  
Nevertheless, in the present circumstance, the Veteran does not 
have the medical training or expertise to provide a competent 
opinion to this effect.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007).  Indeed, to provide a competent 
opinion on this matter appropriate medical training and expertise 
are necessary, which the Veteran does not have as a layman.  

To the extent he may provide an account of experiencing relevant 
hip symptoms continually since separation, the Board finds any 
such statements to lack credibility.  The Veteran's service 
treatment records are negative of any right hip (or similar) 
treatment(s) or complaints.  Additionally, as has been noted 
previously, extensive Medical Board examination reports do not 
note any abnormality associated with the Veteran's right hip.  
What is more, at separation the Veteran denied any history of 
bone, joint, or other deformity, and the first post-service 
medical evidence of any right hip symptoms/complaints was some 
twenty years (1986-2006) after the Veteran separated from 
service.  In fact, by the Veteran's own account, he did not begin 
to experience right hip symptoms until approximately February 
2006.  See "Medical Records," VA Examination Report, August 30, 
2006 ("In regard to his right hip, [the Veteran] reports 
symptoms began in the hip around six months ago.").  This post-
service period without complaints or treatment is evidence that 
there has not been a continuity of symptomatology, and weighs 
heavily against the claim.  See Mense, 1 Vet. App. 354, 356 
(1991).  These factors taken together lessen the credibility of 
any account by the Veteran of experiencing continuous right hip 
symptoms since separation.  See Buchanan v. Nicholson, 451 F.3d 
1131, 1336-37 (Fed. Cir. 2006); see also Waters v. Shinseki, 601 
F.3d 1274, 1278 (Fed.Cir.2010) (elucidating that VA must consider 
lay evidence, but may give it whatever weight it concludes the 
evidence is entitled to); Jandreau, 492 F.3d at 1376-77 (stating 
"[w]hether lay evidence is competent and sufficient in a 
particular case is a fact issue to be addressed by the Board").  
As such, the Board concludes that any current account of 
experiencing continuous right hip symptoms since service 
separation, are of no probative value.  

Ultimately, no medical, or otherwise competent, credible evidence 
of record provides even an arguable suggestion that any current 
right hip disorder is related to military service or a service 
connected disorder.  Further, the Veteran did not seek treatment 
for, and/or complain of, any right hip disorder for at least 
twenty years after his separation from service (1986-2006), and 
any account of experiencing right hip symptomatology continuously 
since separation lacks credibility.  Accordingly, a basis upon 
which to grant the Veteran's service connection claim for a right 
hip disorder has not been established and the claim is denied.  
As the preponderance of the evidence is against the Veteran's 
service connection claim, the benefit of the doubt doctrine is 
not for application. 


ORDER

Service connection for a right hip disorder is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


